Citation Nr: 1045221	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  08-14 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a lumbar spine 
disorder, to include lumbosacral strain and/or degenerative disc 
disease (DDD) of the lumbar spine, claimed as a low back injury 
incurred in a motor vehicle accident.

3.  Entitlement to service connection for residuals of a 
projectile wound, claimed as a low back shrapnel injury, to 
include a reported retained foreign body in the chest.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
May 1966 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, California 
which denied entitlement to the benefits currently sought on 
appeal.

The Veteran appeared before the undersigned Veterans Law Judge in 
a Travel Board hearing in Oakland, California in October 2010 to 
present testimony on the issues on appeal.  He submitted 
additional evidence at that time, with a waiver of RO 
consideration of that evidence.  The hearing transcript has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issues of entitlement to 
service connection for hypertension, a lumbar spine disorder, and 
residuals of a projectile wound injury are ready for Board 
adjudication.  See 38 C.F.R. § 19.9 (2010).  Although the Board 
sincerely regrets the delay, it is necessary to ensure that there 
is a complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.

In particular, the Board finds that the Veteran must be afforded 
a VA examination to determine the nature and etiology of each of 
the claimed disabilities.  The Board is required to seek a 
medical opinion if the information and evidence of record does 
not contain sufficient competent medical evidence to decide the 
claim, but contains competent lay or medical evidence of a 
current disability, establishes that the Veteran suffered an 
event, injury or disease in service, and indicates that the 
current disability may be associated with the in-service event, 
injury or disease.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2010).  

Here, the Veteran was previously afforded a VA examination with 
respect to the claim of service connection for degenerative disc 
disease of the lumbar spine only.  The resulting February 2007 
examination report is found to be incomplete and thus inadequate 
for the purposes of a service connection determination at this 
time.  In particular, the examiner notes that this Veteran has a 
degenerative lower spine condition as evidenced by a defect of 
the lamina at the L4 level without spondylolisthesis.  VA 
examination, February 2007.  The examiner then proceeds to 
explain that this defect is usually developmental rather than 
traumatic, but that trauma or heavy activity may aggravate such a 
condition.  The examiner stated that "Whether or not injuries 
and activities in the service contributed to this condition is 
not known."  Id.  

The Board recognizes that there is an inherent uncertainty in the 
type of medical determination necessary in this case.  
Nonetheless, the laws binding upon VA acknowledge this problem by 
establishing a legal standard of likelihood which essentially 
quantifies as "at least as likely as not."  See, e.g., 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 C.F.R. § 3.102 (2010).  Thus, for service 
connection to be established, likelihood of a relationship to 
service must only be established to a degree of 50 percent or 
more, a finding that a relationship is 49 percent likely or less 
would generally result in a determination that a given disability 
is not service-connected.  See, e.g., 38 C.F.R. §§  3.1(k-l), 
3.102.  The existing examination report does not make clear where 
the opinion falls on the spectrum of likelihood of a relationship 
to service in this case.  Therefore, an additional medical 
opinion is necessary.  

In addition, the examiner acknowledges that the record 
establishes a pre-existing history of lumbar strain occurring 
prior to this Veteran's entrance into active military service.  
VA examination report; see also Service treatment records 
(including a private physician's statement that the Veteran was 
treated prior to service in October 1962 for an acute lumbosacral 
strain, with continued intermittent flare-ups of low back pain, 
and as noted in the physician's summary on the entrance 
examination report of medical history).  It is relevant to note 
that the only in-service notation of back problems is also an 
instance of low back strain occurring in November 1967.  Based on 
the foregoing, the Board finds that a medical opinion as to 
aggravation of a pre-service injury is necessary.  See 38 
U.S.C.A. § 1153 (West 2002); Green v. Derwinski, 1 Vet. App. 320 
(1991); 38 C.F.R. § 3.306 (2010).  

With regard to the remaining issues on appeal, the Veteran has 
not yet been afforded a VA examination.  A diagnosis of 
hypertension is presently of record, and the Veteran credibly 
describes being told of multiple high blood pressure readings 
occurring at the time of his discharge examination.  See, e.g., 
Veteran's statement, April 2008.  Although it may reflect mere 
typographical error, the lay history provided by the Veteran 
could be supported by the fact that the examination report in 
question reflects an initial blood pressure reading of 146/80, 
struck through and changed to read 132/80.  Similarly, with 
regard to the claimed projectile wound, although this injury does 
not appear to be documented in service treatment or recent 
medical records, lay testimony provided by the Veteran and fellow 
service members credibly describe an event in service, and the 
Veteran ascribes a relationship between this injury and recent 
abnormal x-ray findings.  Id.  As such, a medical examination and 
opinion is required.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4).  

In addition, during hearing testimony before the undersigned, the 
Veteran identified relevant and potentially outstanding private 
treatment records from Drs. Talbert, Reedley, and Sorenson.  Dr. 
Talbert is identified by the Veteran as being now deceased, 
although the Veteran has continued to seek records from this 
provider.  Previous records from Dr. Sorenson are of record, but 
the Veteran identifies ongoing treatment.  See Board hearing 
transcript.  In all, the Board finds it appropriate to make 
reasonable efforts to identify and locate the reported medical 
treatment records.  38 C.F.R. § 3.159. 

Finally, the Veteran asserts that his present lumbar spine 
disability is attributable to a motor vehicle accident in the 
Republic of Vietnam, occurring in or around December 1968 near 
Phu Bai.  See Veteran's statement, April 2008.  This accident is 
not recorded in the Veteran's service treatment records, however 
he argues that additional information may be present in 
investigative reports or documentation of military disciplinary 
proceedings associated with his service personnel records.  Id.  
For this reason, the Veteran's complete service personnel records 
should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center or any other appropriate Federal 
entity to request a copy of the Veteran's 
complete service personnel records, to 
include any available investigative or 
legal reports (i.e. Captain's Mast 
proceedings) regarding the claimed vehicle 
accident in or around December 1968 near 
Phu Bai, Vietnam.  

2. Contact the Veteran to obtain consent 
and authorization to release medical 
information from any private medical 
provider with knowledge of the Veteran's 
claimed hypertension, low back, and 
shrapnel wound disorders, specifically to 
include Drs. Talbert, Reedley, and 
Sorenson as identified in the October 2010 
hearing transcript.  Contact any duly 
identified and authorized practitioner, or 
records custodian, to obtain the relevant 
medical records.  

Any and all records obtained through these 
development efforts must be associated 
with the claims file.  If any identified 
record is unavailable, the RO should so 
specifically state, and the documentation 
used in making that determination should 
be set forth in the claims file.  All 
attempts to obtain these records, 
including those which may ultimately 
prove unsuccessful, must be documented 
in the claims folder.

3.  AFTER completion of the development 
requested above, schedule the Veteran for 
a VA examination to determine the nature 
and etiology of any currently diagnosed 
hypertension, low back, or residual 
projectile  wound disorder, including 
scars.  The Veteran's claims file and a 
copy of this remand should be made 
available to the examiner for review.  All 
necessary studies and tests must be 
conducted.  

As a point of clarification, the examiner 
is instructed that the Veteran describes 
the shrapnel or projectile in question as 
entering above the waist in his back, 
subsequently having a piece of hot metal 
removed from his back chest area and 
coughing up blood.  The Veteran now 
attributes ongoing chest pain and 
"grabbing," in addition to abnormal x-ray 
findings, to this claimed projectile 
injury.  See, e.g., Veteran's statement 
accompanying VA Form 9, April 2008.  This 
lay history must be considered.  

The examiner is then specifically 
requested to:
(a)  State all currently diagnosed 
hypertension and low back disabilities, 
and identify any and all shrapnel wound 
residuals in the back or chest;

(b)  Identify the approximate date of 
onset for any chronic acquired disability 
identified in (a); 

(c)  Opine, with adequate supporting 
rationale, whether any current 
hypertension, low back, or shrapnel wound 
disability was at least as likely as not 
(probability of 50 percent or more) 
incurred in or aggravated by active 
military service;

(d)  With regard to the Veteran's 
diagnosed hypertension, please identify 
whether it is at least as likely as not, 
based upon the evidence of record, that a 
"disabling hypertension" was present 
within one year from discharge from active 
military service, i.e. during or before 
July 1970.  In making this determination, 
please discuss as appropriate the 
Veteran's reported history of multiple 
high blood pressure readings at the time 
of his discharge examination;

(e)  IF arthritis of the lumbar spine is 
diagnosed, please identify whether it is 
at least as likely as not that arthritis 
of the spine was present within one year 
from discharge from active military 
service, i.e. during or before July 1970;

(f)  With regard to the claim of service 
connection for a lumbar spine disorder, 
please note that a history of acute 
lumbosacral strain is found by the Board 
to have pre-existed this Veteran's active 
duty service.  Thus, please opine whether 
such disability was permanently aggravated 
by service as evidenced by an increase in 
severity during service, beyond the 
natural progression of any identified 
disease;

(g)  Discuss as appropriate the 
comparative etiological significance 
between any currently diagnosed lumbar 
spine disability and the Veteran's pre-
existing history of lumbosacral strain, 
the documented lumbosacral strain during 
service, and the motor vehicle accident 
reported by the Veteran. 

An adequate supporting rationale must be 
provided for each opinion reached.  

If you are unable to reach an opinion 
without resorting to mere speculation, 
please state the reason why speculation 
would be required in this case (e.g., if 
the requested determination is beyond the 
scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).  If you are unable 
to reach an opinion because there are 
insufficient facts or data within the 
claims file to facilitate a more conclusive 
opinion, please identify the relevant 
testing, specialist's opinion, or other 
information required in order to resolve 
the need for speculation. 

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
completed in compliance with the 
instructions herein, and that no other 
notification or development action is 
needed in addition to that directed above.  
If further action is required, it should 
be undertaken prior to further claims 
adjudication.  

5.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
attending a scheduled VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

